Citation Nr: 0615533	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
hip/leg injury.

2.  Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1962.  He also had periods of service with the 
National Guard from April 1978 to March 1995.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from a June 1999 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO), that denied the benefits sought on 
appeal.  The Board remanded the case for further development 
in April 2001.  Thereafter, the case was returned to the 
Board which, in January 2003, chose to undertake development 
pursuant to 38 C.F.R. § 19.0(a)(2).  Later, in September 2003 
and in September 2004, the Board again remanded the case for 
further evidentiary development.  The case has been returned 
to the Board for continuation of appellate review.

The decision that follows addresses the issue of service 
connection for residuals of a low back injury.  By contrast, 
the issue of service connection for residuals of a left 
hip/leg injury is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Degenerative changes of the lumbosacral spine are the 
residuals of a low back injury sustained on August 19, 1978, 
while the veteran was on inactive duty for training 
(INACDUTRA).  


CONCLUSION OF LAW

Degenerative changes of the lumbosacral spine were incurred 
in or aggravated during a period of INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As explained 
below, the Board has found the evidence and information 
currently of record to be sufficient to grant the appellant's 
claim of service connection for residuals of a low back 
injury.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Analysis

The Board has reviewed the evidence of record, including the 
following:  service medical records; statements from fellow 
service members verifying the veteran's account of having 
fallen out of a pickup truck on August 19, 1978; medical 
reports from private treatment providers, dated from 1979 to 
2003, including reports from a hospital and from several 
physicians, with particular reference to a medical opinion, 
dated in August 2003, from neurologist Dr. Melba Sotomayor 
Santos; reports of VA examinations performed in December 
1995, May 2003 and April 2005; and a disability determination 
issued by the Social Security Administration, with 
accompanying medical records.

The record discloses that the veteran, on August 19, 1978, 
fell from a pickup truck, during INACDUTRA with the National 
Guard.  He was immediately taken to a dispensary where he 
received first aid treatment; later on, he was released to 
light duty.  The examining clinician did not recommend sick 
bay or hospitalization.  A sick slip, prepared on the day of 
the accident, references the veteran's report of laceration 
of the left elbow and trauma to the buttock.  X-ray 
examination of the pelvis was negative on the day of the 
accident.  He presented at a service department clinic on 
September 16, 1979, and was prescribed Norgesic, a form of 
aspirin administered for relief of muscular pain.  The sick 
slip of September 16, 1979, is illegible as to the condition 
that warranted the prescription for Norgesic.   

Service medical records include copies of reports of office 
visits with non-service department physicians for what 
appears to have been evaluations performed at the request of 
the military.  In any event, the veteran was evaluated at a 
private physician's office on June 14, 1979, when he 
mentioned complaints of pain involving the left shoulder, 
left leg and hip.  He voiced the complaints of pain in 
context of the accident while performing military duty.  He 
was examined by a private radiologist on June 22, 1979.  The 
assessment was that he had osteoarthritic changes present and 
narrowing at L4-L5 and L5-S1 intervertebral disc spaces, with 
spondylotic changes present.  On February 11, 1981, the 
private radiologist recorded similar x-ray findings with 
respect to the veteran's lumbosacral spine.  

Thereafter, in September 1981, the veteran presented at a 
service department dispensary, complaining of having 
sustained trauma to the low back in the accident on August 
19, 1978; he indicated that he had experienced left hip and 
leg pain since the accident.  It was believed that the 
veteran was manifesting signs and symptoms of L5-S1 nerve 
root compression.  In October and November 1981, the 
assessment of service department examiners was that the 
veteran had sprain of the lumbosacral spine and left sciatic 
nerve, due to injury on August 19, 1978.  

Added to the record were reports of clinical evaluations, 
diagnostic imaging and electrodiagnostic testing performed 
during the years subsequent to the accident, that took place 
on August 19, 1978.  The veteran was found to have 
osteoarthritis and degenerative disc disease of the lumbar 
spine and lumbosacral radiculopathy.  

A VA orthopedic examination was performed in May 2003.  The 
examiner reported claims file review.  The veteran's history 
was obtained and clinical findings were recorded.  The 
diagnoses were lumbar myositis and L4 disc herniation and 
central stenosis and foramen stenosis.  In a narrative of the 
veteran's medical history that follows, the examiner 
addressed the etiology and course of the veteran's lumbar 
spine disorder.  There were various episodes of the appellant 
complaining of low back pain, especially from 1981 onwards.  
MRI evaluations indicated discogenic disease and canal 
stenosis, during the time frame between 1978 to 1981, yet 
there was no documented evidence of a complaint or treatment 
of low back pain during the period after August 19, 1978, and 
prior to September 1981.  

The examiner concluded that it was not likely that the 
appellant's current lumbar spine disorder was directly 
associated with the August 19, 1978, incident.  This was 
because there was not enough evidence to support a link 
between current lumbar spine disability, manifested as 
herniated nucleus pulposus, and the veteran's episode of 
trauma on August 19, 1978.  

Dr. Melba Sotomayor Santos, a neurologist, provided a report, 
dated in August 2003, that addressed the etiology and course 
of the veteran's lumbar spine disorder.  She related details 
about the original injury and subsequent treatment that 
indicate that she had conducted a review of the claims file.  
She also performed an examination.  The diagnostic 
impressions included bilateral L5 and S1 radiculopathy and 
degenerative disc disease at L4-L5 and L5-S1 levels. 

The physician referenced the veteran's account of having 
experienced recurrent, continuous lumbar, hip and leg pain 
since the August 19, 1978, accident, that occurred during 
military training.  According to Dr. Sotomayor Santos, there 
were treatment notes in the record verifying that the veteran 
complained of back, hip and leg pain from shortly after the 
accident on August 19, 1978.  Specifically, she identified 
treatment notes dated September 16, 1978; June 14, 1979; July 
6, 1979; February 10, 1981; September 27, 1981; October 13, 
1981; April 12, 1982; May 21, 1982; July 15, 1982; and 
November 12, 1982.  

Dr. Sotomayor Santos went on to state that there was evidence 
of lumbar degenerative disc disease, by x-ray examination, as 
early as June 22, 1979.  She remarked that this x ray 
evidence favored relating the lumbar spine disorder to the 
injury the veteran sustained on August 19, 1978.  The 
physician pointed out that there is much evidence in medical 
literature that injuries provoke or accelerate degenerative 
joint disease.  She concluded that a disorder of the back was 
attributable to the veteran's fall from the pickup truck on 
August 19, 1978.  

There is a clear conflict between the opinions of the May 
2003 VA examiner and the August 2003 opinion of Dr. Sotomayor 
Santos, about a relationship, if any, between current 
degenerative changes of the veteran's lumbar spine and the 
August 19, 1978, accident during military training.  In view 
of these conflicting opinions, the Board remanded the case in 
September 2004 to obtain clarifying medical opinion.  

A VA orthopedic examination was performed in April 2005, in 
compliance with the Board's remand.  The examiner stated the 
claims file had been reviewed.  The veteran's history was 
obtained and clinical findings were recorded.  The diagnoses 
were lumbar myositis; L3-L4 and L4-L5 bulging disc and 
degenerative joint disease, by CT scan, July 1990; and L5-S1 
herniated nucleus pulposus, by MRI, November 1999.  

The physician's narrative of the veteran's medical history 
follows.  A line of duty determination, dated October 13, 
1981, references the August 19, 1978, episode in which the 
veteran fell from the pickup truck, hitting the ground, with 
resultant low back sprain and left sciatic nerve lesion.  On 
the day of the accident, an evaluation showed a laceration of 
the left elbow and contusion of the left hip.  X-ray 
examination of the dorsolumbar spine in June 1979 revealed 
degenerative joint disease.  The examiner commented that one 
does not develop degenerative joint disease in the short time 
span of an annual training exercise while performing National 
Guard service.  Rather, degenerative joint disease is a 
longstanding process, so this is due to the natural process 
of aging.  Additionally, there was no evidence of treatment 
for a low back for several years after the event in service.  

According to the examiner, there was insufficient objective 
medical evidence to establish an etiological relationship 
between the veteran's current low back disorder and the 
training accident that occurred during inactive duty for 
training on August 19, 1978.  He concluded that it was less 
likely than not that this condition was attributable to the 
period of INACDUTRA, or in any other way causally related to 
the veteran's service.  Rather, observed the examiner, the 
conditions were more likely due to the natural process of 
aging.  

The Board has carefully examined the conflicting medical 
opinions in this case about the relationship, if any, of the 
veteran's current lumbosacral spine disorder and the accident 
that occurred on August 19, 1978, while he was performing 
INACDUTRA.  The rationale each physician provided for 
reaching his or her determination has been considered in 
light of the entire record, including specific medical visits 
and treatments identified by each examiner in support of a 
rationale for or against the contention that a current 
lumbosacral spine disorder is the residual of a low back 
injury sustained in the accident, during INACDUTRA, on August 
19, 1978.  

The May 2003 VA examiner pointed out that lumbar disc disease 
was, in fact, shown by diagnostic imaging during the time 
frame between 1978 and 1981.  However, he emphasized that 
there was no documented evidence of a complaint or treatment 
of low back pain during the period after August 19, 1978, and 
prior to September 1981.  This observation, however, 
misapprehends the record.  

As mentioned earlier in this decision, the veteran sought 
treatment on September 16, 1979, for an unspecified 
condition, but one that involved muscular pain, so the record 
leaves open the possibility that this appointment might have 
been for low back pain.  Then, on June 14, 1979, he mentioned 
left leg and hip pain, and on June 22, 1979, there was x-ray 
confirmation of lumbar discogenic disease; in subsequent 
years, he was shown to have lumbar radiculopathy, with 
radiation of pain down an extremity.  These June 1979 
appointments can plausibly be regarded as having been 
prompted by low back symptoms.  In sum, the Board believes 
that there is evidence tending to support the veteran's 
history of persistent low back pain during the period between 
the August 19, 1978, accident and September 1981.  

The private neurologist, in her August 2003 opinion, 
emphasized that medical literature supports the proposition 
that trauma to a joint provokes or accelerates degenerative 
joint disease that may already be present.  By contrast, the 
April 2005 VA physician, apparently discounting the role of 
trauma in this veteran's case, observed that one does not 
develop degenerative joint disease in the short time span of 
an annual training exercise while performing National Guard 
service.  

In any event, a close reading of the private neurologist's 
statement demonstrates that the neurologist does not support 
the proposition that the veteran developed degenerative joint 
disease in the short time span of an annual training exercise 
while performing National Guard service.  Rather, the private 
neurologist proposes that trauma sustained by the veteran 
while on INACDUTRA caused or accelerated the development of 
degenerative joint disease.  On the available record, there 
is no way of determining whether or not degenerative joint 
disease of the lumbosacral spine was already present on 
August 19, 1978, the day the veteran sustained trauma.  This 
is because the pelvis, but not the lumbar spine was x-rayed 
on August 19, 1978.  However, on the evidence in the claims 
file, there remains a plausible likelihood that degenerative 
joint disease of the lumbosacral spine was either caused by 
or accelerated by the trauma sustained on August 19, 1978.  
Thus, there is a plausible likelihood that the degenerative 
changes noted on the June 22, 1979, x-ray examination of the 
lumbosacral spine represent a residual of the August 1978 
trauma or the acceleration of preexisting degenerative 
changes. 

The Board notes that the April 2005 VA examiner ruled out a 
relationship between the veteran's current lumbosacral spine 
disorder and the August 19, 1978, episode of trauma during 
military training, emphasizing that degenerative joint 
disease is a longstanding process, due to the natural process 
of aging.  The record shows that degenerative changes of the 
veteran's lumbar spine were first documented on June 22, 
1979, at which time he was 37 years old.  Given the veteran's 
relative youth at the time this x-ray examination was 
performed, the Board questions the soundness of the April 
2005 VA examiner's rationale attributing the established 
degenerative changes of the veteran's lumbar spine to the 
aging process.  

Finally, the Board finds especially noteworthy the assessment 
of service department examiners, that the veteran had sprain 
of the lumbosacral spine and left sciatic nerve, due to the 
injury he sustained on August 19, 1978.  The service 
department clinicians had the benefit of having evaluated the 
veteran at a point in time, not long after the date on which 
the trauma occurred.  Sciatic nerve sprain is a phenomenon 
that, implicitly, includes disc impingement on the sciatic 
nerve from disc space narrowing.  As previously noted, x-ray 
examination on June 22, 1979, demonstrated narrowing of 
intervertebral disc spaces.  In sum, service department 
clinicians effectively attributed a lesion of the sciatic 
nerve, and implicitly any associated lumbar disc compromise, 
to the August 19, 1978, episode of trauma.  Certainly, their 
assessment must be accorded significant probative weight, 
given the totality of the evidence in this case.  

At the end of the day, evidentiary uncertainties remain, even 
after several remands to develop the record.  Nevertheless, 
the Board is persuaded that credible evidence in favor of 
linking current degenerative changes of the lumbosacral spine 
to the August 19, 1978, episode of trauma during INACDUTRA is 
at least in equipoise with credible evidence to the contrary.  
Accordingly, service connection for residuals of a low back 
injury must be granted.  


ORDER

Service connection for residuals of a low back injury, 
identified as degenerative changes of the lumbosacral spine, 
is granted. 


REMAND

As mentioned in the decision above, the record discloses that 
the veteran, on August 19, 1978, fell from a pickup truck, 
during INACDUTRA with the National Guard.  He was immediately 
taken to a dispensary where he received first aid treatment; 
later on, he was released to light duty.  The examining 
clinician did not recommend sick bay or hospitalization.  A 
sick slip, prepared on the day of the accident, references 
the veteran's report of laceration of the left elbow and 
trauma to the buttock.  X-ray examination of the pelvis was 
negative on the day of the accident.  

The veteran was examined by a private radiologist in June 
1979.  The assessment was that he had osteoarthritic changes 
present at L4-L5 and spondylotic changes present at L5-S1.  
Thereafter, in September 1981, he presented at a service 
department dispensary, complaining of having sustained trauma 
to the low back in the accident on August 19, 1978; he 
indicated that he had experienced left hip and leg pain since 
the accident.  It was believed that the veteran was 
manifesting signs and symptoms of L5-S1 nerve root 
compression.  In November 1981, the assessment of service 
department examiners was that the veteran had sprain of the 
lumbosacral spine and left sciatic nerve, due to injury on 
August 19, 1978.  

Service department examiners, who evaluated the veteran in 
connection with the August 19, 1978, episode of low back 
trauma, made no reference to his having developed a disorder 
involving the left hip/leg.  X-ray examination of the left 
knee in October 1978 showed no bone or joint pathology.  X-
rays of the knees during the 1990's were negative.  The first 
objective evidence of pathology involving the hips is 
provided by x-ray examinations performed during the 1990's.  
In June 1993, x rays showed degenerative changes, 
hypertrophic and sclerotic in type, at the hip joints 
(emphasis added).  The articular space was markedly reduced.  
The impression was degenerative joint disease of the right 
(emphasis added) hip.  During the 1990's, there was 
radiographic evidence of severe degenerative joint disease of 
the right hip, only.  In August 2000, x-ray examination 
showed bilateral hip degenerative joint disease, still 
predominantly involving the right side.  

A VA orthopedic examination was performed in May 2003.  The 
examiner stated that there were no pertinent findings 
currently with respect to the left hip or left knee.  

Dr. Melba Sotomayor Santos, a neurologist, provided a report, 
dated in August 2003, that addressed the etiology and course 
of the veteran's left hip/leg disorder.  The diagnostic 
impressions included severe osteoarthritis of both hips.  

The physician referenced the veteran's account of having 
experienced recurrent, continuous lumbar, hip and leg pain 
since the August 19, 1978 accident, that occurred during 
military training.  According to Dr. Sotomayor Santos, there 
were treatment notes in the record verifying that the veteran 
complained of back, hip and leg pain from shortly after the 
accident, on August 19, 1978, and continuing on through 
November 1982.  

Dr. Sotomayor Santos pointed out that there is much evidence 
in medical literature that injuries provoke or accelerate 
degenerative joint disease.  She noted that the veteran had 
sustained trauma to the hip and not the knee.  As well, she 
mentioned the absence of x-ray findings of degenerative 
changes of the knees, in contrast with x-ray findings of 
significant degenerative joint disease of the hips.  
According to the physician, this contrast evidenced the 
effect of trauma in accelerating the normal rate of 
progression of degenerative joint disease.  She concluded 
that a disorder of the left hip/leg was attributable to the 
veteran's fall from the pickup truck on August 19, 1978.

There is a clear conflict between the opinion of the May 2003 
VA examiner and the August 2003 opinion of Dr. Sotomayor 
Santos, about a relationship, if any, between current 
degenerative changes of the veteran's left hip and the August 
19, 1978, accident during military training.  In view of 
these conflicting opinions, the Board remanded the case in 
September 2004 to obtain clarifying medical opinion.  A VA 
orthopedic examination was performed in April 2005, in 
compliance with the Board's remand.  

The physician's narrative of the veteran's medical history 
follows.  A line of duty determination, dated October 13, 
1981, references the August 19, 1978, episode in which the 
veteran fell from the pickup truck, hitting the ground, with 
resultant low back sprain and left sciatic nerve lesion.  On 
the day of the accident, an evaluation showed a laceration of 
the left elbow and contusion of the left hip.  The examiner 
commented that one does not develop degenerative joint 
disease in the short time span of an annual training exercise 
while performing National Guard service.  Rather, 
degenerative joint disease is a longstanding process, so this 
is due to the natural process of aging.  

According to the examiner, there was insufficient objective 
medical evidence to establish an etiological relationship 
between the veteran's current bilateral leg disorder and the 
accident that occurred during INACDUTRA on August 19, 1978.  
He concluded that it was less likely that not that this 
condition was attributable to the period of INACDUTRA, or in 
any other way causally related to the veteran's service.  
Rather, observed the examiner, the conditions were more 
likely due to the natural process of aging.  

In his narrative, the April 2005 VA physician addressed the 
conflict in opinions between the May 2003 VA examiner and the 
August 2003 private neurologist.  He pointed out that the May 
2003 VA examiner's conclusion, that the veteran did not have 
a left hip or left knee disorder, was based on physical 
examination.  He contrasted that finding with private 
neurologist's determination that the veteran had severe 
osteoarthritis of the hips, by noting that the private 
examiner's determination was based on x-ray findings.  

The April 2005 VA examiner apparently found a plausible 
explanation for the contrasting conclusions of the earlier VA 
physician and of the private neurologist, with respect to the 
veteran's left hip/leg disorder, in a distinction he drew 
between osteoarthritis and degenerative joint disease.  In 
this regard, he identified osteoarthritis, one the one hand, 
as a radiological diagnosis and degenerative joint disease, 
on the other hand, as a diagnosis based on physical 
examination.  

A review of the medical evidence establishes that the 
veteran, in fact, currently has a degenerative condition of 
the left hip, whether it is characterized as osteoarthritis 
or as degenerative joint disease.  The question that must be 
resolved is whether or not the veteran's left hip disorder is 
attributable to the accident that took place, on August 19, 
1978, while he was performing INACDUTRA.  

On the current record, there remain two irreconcilable 
opinions about the etiology of the left hip/leg disorder-the 
unfavorable opinion of the May 2003 VA examiner and the 
August 2003 favorable opinion of the private neurologist.  
The April 2005 VA examiner's remarks fail to provide an 
adequate factual basis for supporting a legal determination 
as to which of the two earlier conflicting opinions is of 
greater probative value.  Unfortunately, remand is again 
required to resolve this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination by a physician, 
other than the physician who examined him 
in April 2005, to obtain a medical 
opinion responding to the following 
question:

What is the correct diagnosis of the 
current disorder of the veteran's left 
hip/leg?  Is it at least as likely as not 
that his left hip/leg disorder is the 
residual of the accident he sustained 
while on INACDUTRA with the National 
Guard on August 19, 1978?  Please note 
the italicized legal standard of proof in 
formulating a response.  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the 
reasons.

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


